Per curiam.
The State Bar of Georgia brought disciplinary proceedings against Ralph U. Bacon, charging him with violations of Standard 4 (professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation) and Standard 44 (wilful abandonment or disregard of a legal matter). See State Bar Rule 4-102. These violations occurred when Mr. Bacon wilfully failed and neglected to file a bankruptcy for a client, represented to his client that it had been filed, and failed to return to his client the fee paid in advance for his proposed legal services in connection with filing said bankruptcy.
The State Disciplinary Board adopted the special master’s findings that the respondent had admitted the charges by having failed to file a timely answer, as provided in Rule 4-212(a), and that he had not presented any mitigating evidence. The board recommended that the respondent be suspended from the practice of law for a period of six months.
The recommendation of the board is approved and adopted. It is ordered that the suspension of Ralph U. Bacon from membership in the State Bar of Georgia and the suspension of his license to practice law in the State of Georgia for six months be accepted for violations of Standards 4 and 44 of the Rules of the State Bar of Georgia.

Suspended for six months.


All the Justices concur, except Hill, P. J., who would suspend for twelve months.

*260Decided March 4, 1981.
Omer W. Franklin, Jr., General Counsel State Bar, D. Nichols Winn, Assistant General Counsel State Bar, for State Bar of Georgia.
Ralph U. Bacon, pro se.